Citation Nr: 1544494	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  05-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

In December 2008, the Board denied service connection for hypertension; the Veteran did not appeal the decision, and there are no other pending appeals at this time. 


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for hypertension is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2008, the Board denied service connection for hypertension.  The Veteran did not appeal the Board's decision.  The December 2008 decision is final, and there are no other pending appeals at this time. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Under the circumstances of this case, there remains no case or controversy, and the appeal must be dismissed. 


ORDER

The claim of entitlement to service connection for hypertension is dismissed. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


